Citation Nr: 0118413	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontitis and 
dental caries.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain and chronic degenerative arthritis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
onychomycosis hyloma.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

Service connection for periodontitis and dental caries is 
only available for the purpose of receiving VA treatment.  
Compensations is not available for periodontitis and dental 
caries.  



CONCLUSION OF LAW

Service connection for periodontitis and dental caries, for 
the purpose of receiving compensation is denied as a matter 
of law.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303, 3.304, 
3.381(a) (effective June 1999), 4.149 (effective prior to 
June 1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  




In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating his claim.  He has been notified of his 
procedural and appellate rights.  

Furthermore, he has been provided with the laws and 
regulations pertinent to his claim.  That is, he has been 
notified that the regulations mandate that periodontitis and 
dental caries are not disabling conditions that can be 
service connected for the payment of compensation.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed below) that the claim must be denied as 
a matter of law or lacks legal merit.  

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claim.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the veteran under this new 
legislation.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Periodontitis and Dental Caries

Criteria

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).

The regulations were revised in June 1999.  The reference in 
38 C.F.R. § 4.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language was entered in 38 C.F.R. § 3.381(a).  

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In the case at hand, neither the previous or amended 
regulations are more favorable to the veteran because both 
preclude compensation for the disabilities claimed on appeal.  




Therefore, although the RO did not consider the change in 
regulation (it only considered the regulations in effect 
prior to the 1999 amendments), the Board concludes that this 
is not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim; the change has no effect 
on the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

Analysis

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits shall be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.

Such is the case here.  Both the previous and amended 
regulations preclude the payment of compensation for 
periodontitis and dental caries, and only allow service 
connection for such conditions for the purpose of determining 
eligibility for dental treatment.  Therefore, service 
connection for periodontitis and dental caries, for the 
purpose of receiving compensation, is denied as a matter of 
law.  Id.  

However, the Board notes that the issue of entitlement to VA 
outpatient dental treatment has been raised via the veteran's 
claim for service-connected disability compensation for 
periodontitis and dental caries.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).  

It does not appear that the RO has adjudicated this issue.  
The RO has not given notice of the relevant provisions to the 
veteran.  See 38 C.F.R. §§ 3.381, 17.161 (2000) (previously 
38 C.F.R. § 17.120).  


Therefore, as the issue of service connection for 
periodontitis and dental caries for the purpose of receiving 
VA treatment has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board notes that the record indicates that the veteran 
has already received VA dental treatment.  The relevance of 
this is unclear, and the RO should take this into 
consideration when developing the claim as set forth above.  


ORDER

Entitlement to service connection for periodontitis and 
dental caries for the purpose of receiving compensation is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, there has been a significant change in the 
law during the pendency of this appeal with respect to the 
VCAA.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, it appears that there are outstanding medical 
records and other possibly pertinent evidence which have not 
been obtained.  

The veteran has reported VA treatment at the Birmingham VA 
Medical Center (VAMC), the Montgomery VAMC, and the Tuskegee 
VAMC.  Records have been obtained from the Montgomery and 
Tuskegee VAMCs.  

However, it does not appear that the RO has requested records 
from the Birmingham VAMC.  It also does not appear that all 
records from the Birmingham VAMC are included with records 
obtained from the Montgomery VAMC.  Therefore, a remand is 
required so that it can be ensured that all medical records 
from the Birmingham VAMC are obtained.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(a), (b), (c)); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Items generated by VA are 
held to be in "constructive possession" and must be obtained 
and reviewed to determine their possible effect on the 
outcome of a claim).  

The veteran has also indicated that he applied for disability 
benefits from the Social Security Administration (SSA).  The 
record indicates that he was initially denied entitlement to 
these benefits, including a negative determination from the 
Office of Hearings and Appeals.  He later indicated that he 
had been granted SSA disability benefits.  Transcript, p. 13.  

While the current level of disability and employability are 
not currently it at issue, the Board is nonetheless of the 
opinion that the SSA records may contain medical records not 
on file that address the history of the veteran's conditions 
on appeal.  Such records also may contain statements by the 
veteran pertaining to the history of his claimed 
disabilities.  

Therefore, the Board is of the opinion that such records are 
relevant and must be obtained.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(1)); see Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992);  Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992) (The duty to assist extends to obtaining records of 
the SSA).  


New and Material Evidence: Hemorrhoids, 
Low Back Pain and Degenerative Arthritis, 
Vertigo, and Onychomycosis Hyloma.

The RO has notified the veteran that the above-mentioned 
claims have been previously and finally denied, and that new 
and material evidence is therefore required to reopen these 
claims.  

With respect to vertigo, the record indicates that the RO 
denied service connection for headaches based on the 
veteran's claim for dizziness in February 1972.  The Board is 
of the opinion that it is questionable as to whether this 
decision would constitute a final denial of a claim for 
vertigo, as vertigo was not the condition that was denied.  

In addition, there is no indication that the RO denied 
service connection for hemorrhoids, a back disorder, 
arthritis, or onychomycosis in February 1972.  Nor is there 
any indication elsewhere in the record establishing that 
these conditions have ever been finally denied in a previous 
rating decision.  

The only reference to these conditions is a September 1993 
rating decision which granted entitlement to non-service 
connected disability pension.  It noted the above 
disabilities and rated their level of severity; however, 
there is no indication that it actually denied service 
connection for any of these conditions in this decision.  



The RO indicated in an October 1997 notice that 
determinations had been issued in 1972 and 1995 denying, 
headaches, low back syndrome, hemorrhoids, arthritis, 
vertigo, and condyloma.  No reference to onychomycosis was 
made.  Thus, there is no indication that service connection 
for onychomycosis has ever actually been denied.  

The Board has been unable to locate the 1995 determination 
referred to by the RO.  As a result, it is unclear as to 
whether the claims for low back pain, degenerative arthritis, 
hemorrhoids, vertigo, and onychomycosis have ever actually 
been previously and finally denied.  

On remand, the RO should determine whether these claims have 
actually been previously and finally denied.  It should also 
attempt to locate the 1995 decision it referred to in October 
1997.  

The RO should then perform any other development pertaining 
to these claims as required by the VCAA.  

PTSD

With respect to the claim for service connection of PTSD, the 
record shows that the veteran has been diagnosed with PTSD, 
and that it has been implicitly linked to Vietnam-related 
stressors.  

The veteran has essentially denied in-service stressors 
pertaining to Vietnam.  His claimed stressor appears to be 
that he learned of his grandmother's death while he was 
hospitalized and receiving a spinal tap in Korea.  Tr., p. 
11.  He has also reported experiencing other stressors that 
occurred after he had already left the service.  Tr., p. 11.  





On remand, the RO should attempt to verify that the veteran's 
grandmother passed away while he was in the service.  

The RO should ask the veteran to identify which grandmother 
passed away while he was in the service, and obtain a death 
certificate for that individual.  

The RO should also attempt to obtain any additional service 
records that would establish the veteran's hospitalization in 
Korea at the time of his grandmother's death.  

The RO should also attempt to verify that the veteran did 
learn of his grandmother's death while he was in the service.  

If the veteran's reported stressor is verified then the RO 
should schedule a VA examination that assesses his PTSD.  

On remand, the RO should also consider whether, with respect 
to all of the above issues, any additional notification or 
development action is required under the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain all 
medical records from the Birmingham VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The Board notes that efforts to 
obtain any records from a Federal 
department or agency shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

4.  The RO should determine whether the 
issues of service connection for a low 
back disability, degenerative arthritis, 
vertigo, and onychomycosis hyloma have 
been previously and finally denied.  

In so doing, the RO should locate the 
1995 determination referred to in its 
October 1997 notice.  

Once it has been determined as to whether 
these issues have been previously and 
finally denied, the RO should then 
perform any additional development 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), in 
addition to that specified above, 
including the scheduling of VA 
examinations, as warranted.  

5.  The RO should ask the veteran to 
provide the name of his grandmother whom 
he claims passed away while he was 
stationed in Korea.  The RO should also 
ask the veteran to provide any evidence 
of correspondence or other evidence that 
would help establish that he learned of 
his grandmother's death while he was 
stationed in Korea.  

The RO should obtain the death 
certificate of the grandmother whom the 
veteran alleges passed away while he was 
in the service.  

6.  The RO should obtain the veteran's 
service personnel records from the Army 
Reserve Personnel Center (ARPERCEN), as 
well as any other pertinent records 
through the appropriate channels 
pertaining to the veteran's military 
service and his claimed inservice 
stressor.  

7.  If and only if the RO has obtained 
verification of any alleged stressor, the 
RO should afford the veteran a VA special 
psychiatric examination to ascertain the 
nature and etiology of his PTSD.

The claims file and a separate copy of 
this remand, and any additional 
information pertinent to his claimed 
stressor must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  

Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis and whether there is 
medical evidence of a causal nexus 
between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

9.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for 
hemorrhoids, service connection for PTSD, 
and whether new and material evidence has 
been submitted to reopen the claims of 
service connection for vertigo, low back 
pain syndrome, degenerative arthritis, 
and onychomycosis hyloma.  As to these 
latter claims, the RO action is 
predicated on whether any of the 
disabilities (vertigo, a low back 
syndrome, degenerative arthritis, and 
onychomycosis hyloma) are determined to 
have not been previously and finally 
denied. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


